Title: From John Adams to James Warren, 15 March 1775
From: Adams, John
To: Warren, James


     
      Dr Sir
      Braintree March 15. 1775
     
     I have had the Pleasure and the Honour of Several Letters from you, and one from an incomparable Satyrist of our Acquaintance, and must own myself, very faulty in neglecting So long to answer them. But you know the Infirmity of my Eyes, which Still continues and renders it very difficult for me to discharge my Debts in the literary Way. The Speculations you read every Week as you Say in the Papers, drop down from the Clouds. Is it not impossible that they should be written without Eyes? As to my being of the Congress, I think our Town did right in not choosing me, as they left out Thayer, and as Mr. Palmer is as good a Hand as they can employ, and having been for sometime in the Center of all their Business, in the County, Town and Province, is the best Man they have. Indeed I was not at the Meeting and never had been at any Meeting in this Town for Eight Years. To say the Truth I was much averse to being chosen, and shall continue so, for I am determined, if Things are Settled, to avoid public Life. I have neither Fortune, Leisure, Health nor Genius for it. Being a Man of desperate Fortune, and a Bankrupt in Business, I cannot help putting my Hand to the Pump, now the Ship is in a storm, and the Hold half full of Water. But as soon as she gets into a Calm and a Place of Safety, I must leave her. At Such a Time as this, there are many dangerous Things to be done, which nobody else will do, and therefore I cannot help attempting them—but in peacefull Times, there are always hands enough ready.
     The Accounts We have from every Quarter, are agreable, upon the whole. If We are prudent, a War, will break out in England first, whatever the Sanguine Tories may hope, or the timid Whiggs dread.
     Virginia has Sown her Wheat instead of Tobacco, and so many of her Planters have desisted from exporting the old Crop that the Vessells cannot get Freight. Their Men are ready, to march.
     I think the Petition from Jamaica, and the Behaviour of the other Islands, are great Events in our favour. And on the whole, that the Measures already concerted, will as certainly ensure us success as Sun and Rain, a deep soil and strong Manure will produce you a Crop of Grass. It may take Time.
     The People this Way, rather advance in Resolution, I think. I have this day attended a Town Meeting, and We have voted three Companies of Minute Men and an Association comprehending that of the Congress and all the Votes of the Provincial Congress and appointed a Committee of thirty Persons, to see it faithfully observed. We have a few rascally Jacobites and Roman Catholicks in this Town, but they dare not shew themselves.
     The Lies, the Tories make and Spread to keep up the spirits of their Party, are ridiculous enough. 40,000 Russians 20 Thousand British and Irish Troops, and 16 Capital ships and a Thousand Cutters and all that.
     Such Steps would produce another Revolution.
     I hope to have the Pleasure of an Evening with you in your Way to Concord. Pray take a Bed here.
     My most friendly Regards to a certain Lady. Tell her, that God Almighty, (I use a bold style) has intrusted her with Powers, for the good of the World, which, in the Course of his Providence he bestows upon very few of the human Race. That instead of being a fault to use them, it would be criminal to neglect them.
     
      I am sir, your affectionate Friend and very humble servant,
      John Adams
     
    